|

 

 

Case 1:21-cr-00028-APM Document 330 Filed 08/04/21 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA
v.
THOMAS CALDWELL,
DONOVAN CROWL,
JESSICA WATKINS,
SANDRA PARKER,
BENNIE PARKER,
LAURA STEELE,
KELLY MEGGS,
CONNIE MEGGS,
KENNETH HARRELSON,
ROBERTO MINUTA,
JOSHUA JAMES,
JONATHAN WALDEN,
JOSEPH HACKETT,
JASON DOLAN,
WILLIAM ISAACS,
DAVID MOERSCHEL, and

BRIAN ULRICH,

Defendants.

CRIMINAL NO. 21-cr-28-APM
 

Case 1:21-cr-00028-APM Document 330 Filed 08/04/21 Page 2 of 4

MOTION TO SEAL FIFTH SUPERSEDING INDICTMENT AND
ARREST WARRANT

The United States of America, by and through the United States Attorney for the District
of Columbia, respectfully moves for an order to place and maintain under seal, until Monday,
August 9, 2021, at 12:00 p.m., the Fifth Superseding Indictment and the Arrest Warrant for newly
indicted defendant Brian Ulrich, this Motion, the proposed Order attached to this Motion, and any
Order granting this motion. In support thereof, the Government states as follows:

1. The United States is investigating allegations that, on January 6, 2021, the 17
defendants listed in the case caption conspired to and did obstruct a Congressional proceeding, and
aided and abetted the same, in violation of 18 U.S.C. §§ 371, 1512(c)(2), and 2, and committed
related offenses. The first 15 defendants listed in the case caption were included in the Fourth
Superseding Indictment. The two newly indicted defendants —- David Moerschel and Brian Ulrich
— are for the first time included in the Fifth Superseding Indictment, which is being handed up
today. The United States is contemporaneously obtaining an arrest warrant for Ulrich.
Moerschel has already been arrested on a complaint, in case 21-mj-512.

2. The public disclosure of the Government’s indictment could compromise the
integrity of the investigation, including the ability of the United States to locate and arrest Ulrich,
which also may lead to the destruction of evidence in other locations, including digital devices.
Law enforcement is applying for search warrants to search Brian Ulrich’s home and seize his
electronic devices at the time of his arrest. Thus, a sealing order is necessary to avoid hindering
the ongoing investigation in this matter and successfully apprehend Ulrich without incident.

3. Although there is a presumption of access to court proceedings, this presumption
can be overridden if “(1) closure serves a compelling interest; (2) there is a substantial probability

2
 

Case 1:21-cr-00028-APM Document 330 Filed 08/04/21 Page 3 of 4

that, in the absence of closure, this compelling interest would be harmed; and (3) there are no
alternatives to closure that would adequately protect the compelling interest.” Washington Post
v. Robinson, 935 F.2d 282, 288, 290 (D.C. Cir. 1999) (internal citation and quotation omitted).

4. In this matter, the United States has a compelling interest in preserving the integrity
of its investigation and arresting Ulrich. A limited sealing order ensuring that filings related to
the Fifth Superseding Indictment and Arrest Warrant are not accessible from the court’s public
files is narrowly tailored to serve a compelling interest.

5. Furthermore, the United States respectfully submits that complying with the normal
notice requirements of Washington Post would defeat the purpose of the motion to seal. Persons
who know the criminal justice system also know that docketing a motion to seal an Indictment and
Arrest Warrant, or a resulting sealing order, means that the defendant is charged with a crime, and
the United States intends to arrest him. Thus, if this Motion or a sealing order were to become
public, it would be the same as making public the Indictment and Arrest Warrant.

6. The United States proposes that the Fifth Superseding Indictment be automatically
unsealed and publicly docketed on Monday, August 9, 2021, at 12:00 p.m. The reasons are (a) by
that time, Ulrich will either be under arrest or at minimum have notice that the government is
seeking his arrest, and (b) the remaining defendants have a status hearing scheduled before Judge
Mehta on August 10, 2021, at 10:00 a.m., at which time the Fifth Superseding Indictment will
nonetheless become public because the defendants will need to be arraigned on the new charges.

WHEREFORE, the United States respectfully requests that this Court issue an Order
directing that the Clerk of the Court place and maintain under seal, until Monday, August 9, 2021,

at 12:00 p.m., the Fifth Superseding Indictment, the Arrest Warrant for Ulrich, this Motion, the
 

Case 1:21-cr-00028-APM Document 330 Filed 08/04/21 Page 4 of 4

proposed Order attached to this Motion, and any Order granting this motion.

Respectfully submitted,

CHANNING D. PHILLIPS
ACTING UNITED STATES ATTORNEY

Wh, Moe
Jeffrey S. Nestler
Assistant United States Attorney
D.C. Bar No. 978296
Ahmed M. Baset
Troy A. Edwards, Jr.
Louis Manzo
Kathryn Rakoczy
Assistant United States Attorneys
U.S. Attorney’s Office for the District of Columbia
555 4th Street, N.W.
Washington, D.C. 20530
jeffrey nestler@usdoj.gov
202-252-7277

 
